Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 & 8, 15 & 16, and 23 & 24 objected to because of the following informalities: 
Applicant is advised that should claims 7, 15 and 23 be found allowable, claims 8, 16 and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (EP1146687A2) in view of Adir (US 20210160264).

Regarding claim 1, Rhodes teaches a method, comprising: 
determining subscriber profile sizes (subscriber usage, also called usage traffic profiles) associated with a plurality of subscribers (see histogram in Fig. 4; [0058] “the frequency of occurrences of subscribers' total monthly usage is recorded in megabyte (MB) usage ranges is illustrated. The graph is generated by extracting the megabyte usage field from each IDR and tabulating the counts of such ID Rs in bin ranges (0-1 O MB, 10-20 MB, 20-30 MB, 30-40 MB and 40-50 MB).” [0102] at each node 220 the network usage analysis system 30 in accordance with the present invention provides the following statistics: 1. Usage distribution and density curves for the population (e.g., in megabytes).15 2. Time-based, usage traffic profiles (e.g., megabytes over a 24 hour period).); 
selecting a first bin with a first pre-defined interval (bin ranges) of a network for one or more of the subscriber profile sizes (see histogram in Fig. 4; [0058] “The graph is generated by extracting the megabyte usage field from each IDR and tabulating the counts of such ID Rs in bin ranges (0-1 O MB, 10-20 MB, 20-30 MB, 30-40 MB and 40-50 MB).”), or a second bin with a second pre-defined interval of the network for one or more of the signaling message sizes; and 
creating a distribution of the subscriber profile sizes (see creating the distribution is the same as creating the histogram; in Figure 4; “[0089] Referring to Figure 10, one exemplary embodiment of a distribution table 150 is shown. Distribution table 150 stores statistical data representative of the accumulation Table of Figure 9.”) 
	 Rhodes teaches the above steps of creating of the histogram of a message size.
	In an analogous art, Adir also teaches the creating of the histogram of a message size ([0022] “a more advanced computed or generated time-window feature may be aggregated features, such as a histogram of different message sizes in time window 312”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Rhodes’s teaching of drawing the histogram of a subscriber profile size to also include the drawing of the histogram message size as taught by Adir to detect any anomaly in the message size in order to know when to address any potential issue in the communication system in time.
The examiner notes that the above three steps are the steps of creating drawing a histogram of subscriber profile size or message size.  The examiner notes that the subscriber profile size or message size is merely non-functional descriptive limitation that does not have any patentable weight.  Nonetheless, for compact prosecution, the examiner also addressed the creating of the histogram of a message size.

Regarding claim 2, 10 and 18, the combination of Rhodes and Adir teaches the method according to claim 1, further comprising: incrementing a value of a first counter corresponding to the subscriber profile sizes for the selected first bin by one (Rhodes [0089]”The accumulation table 130 (of Figure 8) is scanned once to create a small, ordered histogram of 50 bin counters 152 where the first bin represents number of subscribers with MB usage in the range 0-1 MB”), or incrementing a value of a second counter corresponding to the signaling message sizes for the selected second bin by one.

Regarding claim 3, 11 and 19, the combination of Rhodes and Adir teaches the method according to claim 1, further comprising: performing an analysis of the distribution; determining a corrective action based on the analysis; determining whether the corrective action is needed; when it is determined that the corrective action is needed, applying the corrective action to the network (Rhodes [0056] “In step 69, the statistical data can be analyzed to produce a result addressing the network usage related business problem… the statistical model is used to determine/analyze usage characteristics.”); and when it is determined that the corrective action is not needed, creating another distribution of subscriber profile sizes or signaling message sizes.

Regarding claim 4, 12, and 20, the combination of Rhodes and Adir teaches the method according to claim 1, wherein creating the distribution comprises collecting single value measurements of subscriber profile sizes (Rhodes [0078] In Figure 8, an accumulation table is generally shown at 130. The accumulation table 130 provides for tracking statistical data corresponding to the accumulation of usage for each subscriber during an accounting period, which is usually a month. The), and reporting numbers of subscriber profile sizes falling within each of a plurality of pre-determined size ranges.

Regarding claim 5, 13, and 21, the combination of Rhodes and Adir teaches the method according to claim 1, wherein creating the distribution comprises collecting single value measurements of subscriber profile sizes and computing a mean or median value of the subscriber profile sizes (Rhodes [0090] While we are computing the N; values from a single scan of the accumulation table 130, we can also take the actual MB value for each subscriber and add it to column 158. This creates a column 158 with the total of the MB for all subscribers that fall within each bin range. This column is called MT. The column MAvg is the average value for each bin range 152).
	
Claim(s) 6-8, 14-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (EP1146687A2) in view of Adir (US 20210160264).

Regarding claim 6, 14, and 22, the combination of Rhodes and Adir teaches the method according to claim 3, except wherein determining whether the corrective action is needed comprises identifying a misbehaving application function, identifying a need for subscriber profile optimization, or identifying a need for life cycle management actions of application function instances or network slices.  
However, in an analogous art, Ohbitsu teaches the concept of identifying a need for life cycle management actions of application function instances ([0056] “The storage amount may preferably be set to be as large as possible, but is set to 3 seconds in the embodiment in consideration of a size of the storage area that can be secured on the personal computer 1. However, the storage amount may preferably be set to an optimum value appropriately for each embodiment. For example, a capacity of a main memory that can be secured may be increased by terminating a resident application or an unnecessary application or by not using a part of the main memory.. thereby increasing the storage amount.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Rhodes of creating histogram of usage size or message size and Adir’s teaching of terminating an application to free up the usage space.

Regarding claim 7, 15, 8, 16, and 23-24, the combination of Rhodes and Adir teaches the method according to claim 3, except wherein the corrective action comprises re-configuring an application function of the network, removing unnecessary data from a subscriber profile, eliminating unused services information from the subscriber profile, dynamically compressing data in the subscriber profile, dynamically moving the data to a shared profile, or performing life cycle management actions at the application function or network slice level.  
However, in an analogous art, Ohbitsu teaches the concept of performing life cycle management actions at the application function ([0056] “The storage amount may preferably be set to be as large as possible, but is set to 3 seconds in the embodiment in consideration of a size of the storage area that can be secured on the personal computer 1. However, the storage amount may preferably be set to an optimum value appropriately for each embodiment. For example, a capacity of a main memory that can be secured may be increased by terminating a resident application or an unnecessary application or by not using a part of the main memory.. thereby increasing the storage amount.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Rhodes of creating histogram of usage size or message size and Adir’s teaching of terminating an application to free up the usage space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646